Title: To Benjamin Franklin from Francis Coffyn, 16 April 1784
From: Coffyn, Francis
To: Franklin, Benjamin



Hond. Sir.
Dunkerque 16. April 1784.

I had the honnor to address your Excellency on the 6th. inst, whereunto I beg leave to refer. This cheafly Serves to enclose a Copy of a letter I Just now received from my friend M. Bodin at Lille, to whom I wrote to enquire about the price of Bells. If that which was offer’d me here at 30 s. per pound all charges included, as mentioned in my Said letter, would Sute, it would be preferable to those at Lille, where they demand 34 s. per lb. exclusif of the duty & the expences of transporting it here; The Three Bells my friend mentions that are to be Sold in the course of Eight days are I apprehend too large, if not I beg your Excellency will favour me with his orders per return of the post, & rely on my attention to execute the Same. Interim I have the honnor to remain very respectfully. Your Excellencys Most obedient & most humble Servant

F. Coffyn
His Excy. Dr. B. Franklin at Passi

 
Notation: Coffyn, Dunkerque 16 Avril 1784.—
